Case 8:21-cv-00178-JLS-ADS Document 29 Filed 08/02/21 Page 1 of 2 Page ID #:347




   1                                                                JS-6
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
       NANCY DAIGLE                             CASE NO. 8:21-cv-00178-JLS-ADS
  11
  12 V.
  13
       UNITED WHOLESALE MORTGAGE                ORDER DISMISSING ACTION
  14 LLC; TIEN D. NGUYEN; DANIELLE
  15 JOHNSON; AND DOES 1–10
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            1
Case 8:21-cv-00178-JLS-ADS Document 29 Filed 08/02/21 Page 2 of 2 Page ID #:348




   1         In light of the Plaintiff’s Notice of Voluntary Dismissal (Doc. 28) pursuant to
   2 Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court hereby ORDERS this action
   3 dismissed without prejudice, with each side to bear its own attorneys’ fees and costs.
   4
   5 DATED: August 02, 2021
   6                                     _________________________________________
                                         HON. JOSEPHINE L. STATON
   7
                                         UNITED STATES DISTRICT JUDGE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   2
